Citation Nr: 1638450	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-15 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in Philadelphia, Pennsylvania, now has jurisdiction over this case.     

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record demonstrates that it is at least as likely as not that multilevel degenerative disc disease and facet arthrosis, with post-surgical changes of laminectomies at L3, L4, and L5, was incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for multilevel degenerative disc disease and facet arthrosis, with post-surgical changes of laminectomies at L3, L4, and L5, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for a back condition, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

Legal Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

The Veteran contends that he is entitled to service connection for a back disability that began during active service.  He states that he hurt his back while performing duties as a mechanic in the Air Force, which required bending, lifting, climbing, and working in cramped and unusual positions, as well as repetitive lifting of a heavy toolbox.  

At the outset, the Board finds that the record contains competent evidence of a current back disability.  Specifically, the Veteran's private medical records include the results of an April 2009 lumbar CT scan showing multilevel degenerative disc disease and facet arthrosis, as well as post-surgical changes of laminectomies at L3, L4, and L5.  In addition, results of a February 2012 MRI reflect moderate/severe multilevel changes involving the lumbar spine superimposed upon postsurgical changes extending from L3 through L5.  Accordingly, the Board finds that the first Shedden element has been met for a back disability.  The question remaining for consideration is whether this disability is etiologically related to the Veteran's service.

The Board finds competent evidence of a back injury incurred during service.  In lay statements and hearing testimony, the Veteran indicated that he began experiencing back pain while working as an aircraft mechanic in service.  The Veteran cited lifting heavy equipment, specifically a toolbox weighing approximately 100 pounds that he carried around for aircraft inspections, as the cause of his back pain.  The Veteran reported seeking treatment at the infirmary during service and being prescribed pain pills.  In addition, he was told to "take it easy" and was placed on light duty.  However, the Veteran testified that his back pain continued and reached a point where he was going to the infirmary approximately every two weeks.  The Veteran's wife, who is a registered nurse, reported in an April 2012 lay statement that the Veteran's back problems "started so many years ago when he was in the Air Force" and that she believes they are directly or indirectly responsible for his current condition.  In addition, she testified at the July 2016 hearing to meeting the Veteran in approximately 1957 and to observing the Veteran's back problems during service, including flare-ups, pain, spasms, and difficulty bending and walking.  

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service injury.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  Further, the Veteran's reports are supported by his DD Form 214, which reflects a military occupational specialty of aircraft mechanic.  The Veteran's descriptions of his in-service injury are consistent with the nature of this service.  In addition, the Veteran's reports are consistent and well-documented throughout the record.  They are also corroborated by the competent and credible testimony of his wife, who observed the Veteran's symptoms during service.  For these reasons, the Board finds that the Veteran is a reliable historian regarding his in-service injury.  

The Board acknowledges that the claims file does not include service records, which are a common source of corroborating evidence of an in-service injury.  However, it appears that the Veteran's service medical records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In cases where service records are unavailable, VA has a heightened duty to carefully consider the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Under this doctrine, where there exists an approximate balance of positive and negative evidence, the veteran shall prevail.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Although there are no service medical records available to corroborate the Veteran's assertions, there is also no evidence tending to contradict his testimony.  As a result, and in light of VA's heightened duty to consider the benefit of the doubt rule, the Board finds that the second Shedden element has been met.  

The record also contains competent evidence of a nexus between the Veteran's service and his current back disability.  The Veteran submitted a March 2009 medical opinion of Dr. E. G., his treating physician for back pain, who stated that the Veteran has "a long history of lumbar problems beginning in 1957 when he was still in the military."  Dr. E. G. reported that the Veteran continued to have back problems after his discharge from service and that the problems worsened over the years.  As a result, the Veteran suffers from chronic lower back pain, acute pain attacks, and loss of function of his left leg.  Dr. E. G. opined that it is more likely than not that the Veteran's current back disability was caused by an in-service injury.  The Board finds that Dr. E. G.'s competent medical opinion should be afforded probative weight, as it is based on his examination of the Veteran and treatment for the Veteran's back problems, as well as the results of diagnostic testing including a lumbar CT and lumbar myelogram.  Moreover, Dr. E. G. considered the Veteran's competent and credible reports of an in-service back injury and the Veteran's medical history; he also provided fully articulated and sound reasoning for his conclusion.  For these reasons, the Board finds that Dr. E. G.'s opinion is probative evidence of a nexus between the Veteran's in-service injury and his current back disability.        

In conclusion, the Board finds that the probative evidence of record demonstrates it is at least as likely as not that the Veteran's current back disability is causally related to his active service.  Resolving any doubt in favor of the Veteran, service connection for multilevel degenerative disc disease and facet arthrosis, with post-surgical changes of laminectomies at L3, L4, and L5, is therefore warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a back disability diagnosed as multilevel degenerative disc disease and facet arthrosis, with post-surgical changes of laminectomies at L3, L4, and L5, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


